UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-4739


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DARNELL SNEED,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:10-cr-00594-JKB-1)


Submitted:   April 26, 2012                    Decided:   May 9, 2012


Before DAVIS, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, LaKeytria W. Felder,
Assistant Federal Public Defender, Greenbelt, Maryland, for
Appellant.   Martin  Joseph   Clarke,  Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Darnell   Sneed     appeals      the   district       court’s       judgment

revoking his probation and imposing ninety days’ imprisonment.

Sneed’s attorney filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), asserting there are no meritorious grounds

for     appeal     but    questioning        whether        Sneed’s     sentence          was

unreasonable.         Sneed was informed of his right to file a pro se

supplemental brief but has not done so.                         The Government has

filed a motion to dismiss the appeal as moot because Sneed has

completed his term of imprisonment.

               In accordance with Anders, we have reviewed the entire

record    and      determined     that    Sneed       has    been    discharged          from

federal custody and that his sentence did not include a term of

supervised release.            Because Sneed has not alleged continuing

collateral consequences from the district court’s judgment on

revocation of probation, and no such consequences are apparent

from    the    record,    we     conclude    Sneed’s        appeal    is     moot.        See

Spencer v. Kemna, 523 U.S. 1, 12-18 (1998).                           Accordingly, we

grant    the     Government’s      motion    and      dismiss   Sneed’s       appeal       as

moot.

               This   court    requires      that     counsel       inform    Sneed,       in

writing,      of   the   right    to   petition       the    Supreme       Court    of    the

United States for further review.                     If Sneed requests that a

petition be filed, but counsel believes that such a petition

                                            2
would be frivolous, then counsel may move in this court for

leave to withdraw from representation.            Counsel’s motion must

state that a copy thereof was served on Sneed.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3